Matter of City of Rome v Board of Assessors (2022 NY Slip Op 00585)





Matter of City of Rome v Board of Assessors


2022 NY Slip Op 00585


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, AND BANNISTER, JJ.


1071 CA 21-00246

[*1]IN THE MATTER OF CITY OF ROME, PETITIONER-APPELLANT-RESPONDENT,
vBOARD OF ASSESSORS, ASSESSOR OF TOWN OF LEWIS, BOARD OF ASSESSMENT REVIEW, RESPONDENTS-RESPONDENTS-APPELLANTS, ADIRONDACK CENTRAL SCHOOL DISTRICT AND COUNTY OF LEWIS, INTERVENORS-RESPONDENTS-APPELLANTS. (APPEAL NO. 1.) 


GOLDMAN ATTORNEYS PLLC, ALBANY (PAUL J. GOLDMAN OF COUNSEL), FOR PETITIONER-APPELLANT-RESPONDENT. 
FERRARA FIORENZA PC, EAST SYRACUSE (KATHERINE E. GAVETT OF COUNSEL), FOR RESPONDENTS-RESPONDENTS-APPELLANTS AND INTERVENORS-RESPONDENTS-APPELLANTS.

	Appeal and cross appeal from an order and judgment (one paper) of the Supreme Court, Lewis County (Charles C. Merrell, J.), entered February 9, 2021 in a proceeding pursuant to RPTL article 7. The order and judgment, among other things, granted corrected assessments for the tax years 2013-2017. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner appeals and respondents and intervenors cross-appeal from an order and judgment that, inter alia, partially granted petitioner's tax certiorari petitions. We affirm for reasons stated in the decision at Supreme Court. We write only to note that, contrary to the parties' respective contentions, the court's determinations are not against the weight of the evidence (see generally Northern Westchester Professional Park Assoc. v Town of Bedford , 60 NY2d 492, 499 [1983]).
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court